DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 4/14/2020.
• Claims 1-20 are currently pending.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 7/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a patent
therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding independent claims 1, 11, and 20, the claims recite steps of performing data manipulations (e.g. processing sequence of tokens, mask tokens, move tokens, and etc).

The limitations as cited in independent claims require no technological components that preclude the steps from practically being performed in the mind. The ameliorative action comprising steps do not move the idea away from a mental process. These claim limitations all amount to generic computer components, because even without those components, these steps could be performed in the human mind. If claim limitations, under their broadest reasonable interpretation, cover concepts performed in the human mind (including an observation, evaluation, judgment, opinion), but for the recitation of generic computing components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claims recite only those generic computing components described above when executing the abstract idea. These elements are recited at a high-level of generality (e.g. as a generic processor performing generic computer functions such as analyzing) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. The claims are directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements described above amount to no more than mere instructions to apply the exception using a human being and generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 2-10, 12-19 are dependent from claims said independent claims described above and therefore are rejected for at least the reasons explained above. Claims 2-10, 12-19 add limitations/features include additional steps of manipulating data, however do not involve significantly more than the abstract idea detailed above. Claims 2-10, 12-19 fail to add limitations that would amount to significantly more than an abstract idea.


Allowable Subject Matter
---The following is a statement of reasons for the indication of allowable subject matter:  The searched prior arts fail to yield any references (e.g. either singularly or combination thereof) that teach and/or suggest “process a first sequence of tokens to produce a second sequence of tokens, wherein the second sequence of tokens has a smaller number of tokens than the first sequence of tokens; mask one or more tokens in the second sequence to produce masked tokens; move the masked tokens to the beginning of the second sequence to produce a third sequence; encode tokens in the third sequence into a set of numeric vectors in a first array; and process the first array in a transformer neural network to determine correlations among the third sequence, the processing the first array producing a second array” as cited in claim 1. The same also applies to independent claims 11 and 20. 
---As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THIERRY L PHAM/Primary Examiner, Art Unit 2674